Exhibit 10.1

DIRECTOR RESTRICTED STOCK AGREEMENT

      THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made as of the 1st
day of July, 2008 by and between SED INTERNATIONAL HOLDINGS, INC., a Georgia
corporation (the “Corporation”) and ____________________ (the “Director”), a
member of the Board of Directors of the Corporation (the “Board”).

      WHEREAS, the Board authorized and directed the Corporation to make an
award of shares of its common stock, par value $.01 per share (the “Common
Stock”) to the Director.

      NOW THEREFORE, in consideration of the foregoing and the mutual
undertakings herein contained, the parties agree as follows:

      1.     Grant of Stock.   In accordance with the terms, conditions and
restrictions contained in this Agreement, the Corporation hereby grants to the
Director on the date hereof (the “Grant Date”) 22,857 shares of Common Stock
(the “Restricted Shares”).

      2. Certificates for Shares.   Certificates evidencing the Restricted
Shares shall be deposited with the Corporation to be held in escrow until such
Restricted Shares are released to the Director or forfeited in accordance with
this Agreement. The Director shall, simultaneously with the delivery of this
Agreement, deliver to the Corporation a stock power, in blank, executed by the
Director.

      If any Restricted Shares are forfeited, the Corporation shall direct the
transfer agent of the Common Stock to make the appropriate entries in its
records showing the cancellation of the certificate or certificates for such
Restricted Shares and to return the Shares represented thereby to the
Corporation’s authorized and unissued shares.

      3.     Adjustments in Restricted Shares.   In the event of any change in
the outstanding Common Stock by reason of a stock dividend or distribution,
recapitalization, merger, consolidation, split-up, combination, exchange of
shares or the like, the Board shall make corresponding equitable adjustments in
the Restricted Shares. Any new, additional or different securities to which the
Director shall be entitled in respect of Restricted Shares by reason of such
adjustment shall be deemed to be Restricted Shares and shall be subject to the
same terms, conditions, and restrictions as the Restricted Shares so adjusted.

      4.     Restrictions.   During applicable periods of restriction determined
in accordance with Section 6 of this Agreement, the Restricted Shares and all
rights with respect to such shares, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered or disposed of and
shall be subject to the risk of forfeiture contained in Section 5 of this
Agreement (such limitations on transferability and risk of forfeiture being
herein referred to as “Restrictions”), but the Director shall have all other
rights of a stockholder, including, but not limited to, the right to vote and
receive dividends on the Restricted Shares.

1

--------------------------------------------------------------------------------




      5.     Forfeiture of Restricted Shares.   In the event that the Director’s
directorship with the Corporation terminates for any reason other than his or
her death, retirement, permanent disability (as defined in Section 22(e) of the
Internal Revenue Code of 1986, as amended), without Cause or during a Vesting
Event, such event shall constitute an “Event of Forfeiture” and all unvested
Restricted Shares shall thereupon be forfeited by the Director to the
Corporation without payment of any consideration by the Corporation, and neither
the Director nor any successor, heir, assign or personal representative of the
Director shall have any right, title or interest in or to such Restricted Shares
or the certificate evidencing them.

     The term “Vesting Event” shall mean the sale by the Corporation of all, or
substantially all, of the assets of the Corporation, or a merger, consolidation
or reorganization in which the Corporation is not the surviving corporation, or
the transfer of shares of the Corporation representing more than 50% of the
total combined voting power of all shares in one or more transactions to a
person or persons acting as a group for voting purposes.

     The term "Cause" shall mean a conviction of a felony or for dishonesty,
theft, disclosing trade secrets of the Corporation or any subsidiary of the
Corporation (“Subsidiary”), entering into competition, directly or indirectly,
with the Corporation or any Subsidiary while a director, or using the
Corporation's or any Subsidiary's facilities or premises for the conduct of
illegal or unlawful activities, transactions or business.

      6.     Lapse of Restrictions.   (a) Except as provided in subsection (b)
below, the Restrictions on the Restricted Shares granted under this Agreement
shall lapse ratably in accordance with the following schedule:

    Number of Shares on Which Vesting Date   Restrictions Lapse July 1, 2009  
[1/2 of the Restricted Shares] July 1, 2010   [1/2 of the Restricted Shares]


      (b)      In the event that the Director’s directorship with the
Corporation terminates as a result of his or her death, retirement, permanent
disability, without Cause or during a Vesting Event the Restrictions shall lapse
on the Restricted Shares (if not already lapsed pursuant to subsection (a)
above) on the date of any such event.

      Upon lapse of the Restrictions in accordance with this Section, the
Corporation shall, as soon as practicable thereafter, deliver to the Director an
unrestricted certificate for the Restricted Shares with respect to which such
Restrictions have lapsed.

2

--------------------------------------------------------------------------------




      7.     Legends.

     The Director acknowledges and agrees that the certificates evidencing the
Restricted Shares shall bear the following legends:

"The shares of stock represented by this certificate are subject to certain
restrictions and obligations stated in and are transferable only upon compliance
with the provisions of an Agreement dated as of July 1, 2008 between SED
INTERNATIONAL HOLDINGS, INC. and the registered holder, a copy of which
Agreement is on file in the office of the Secretary of SED INTERNATIONAL
HOLDINGS, INC.”

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). The shares have been
acquired for investment and must be held unless they are subsequently registered
under the Securities Act or, in the opinion of counsel to SED INTERNATIONAL
HOLDINGS, INC. an exemption from registration under the Securities Act is
available. Any routine sales of the securities which may be made in reliance
upon Rule 144 under the Securities Act, if available, can be made only in
limited amounts in accordance with all of the terms and conditions of that
Rule."

      8.     Amendment.   This Agreement may not be amended except with the
consent of the Board and by a written instrument duly executed by the Director
and the Corporation.

      9.     Binding Effect.   This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns. The Director accepts the award of the
Restricted Shares hereunder subject to all of the terms and conditions thereof
and of this Agreement. The Director hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Board upon any
questions arising under this Agreement.

[SIGNATURE PAGE ON THE FOLLOWING PAGE]

3

--------------------------------------------------------------------------------




      IN WITNESS WHEREOF, the Corporation and the Director have each executed
and delivered this Agreement as of the date first above written.

  

  SED INTERNATIONAL HOLDINGS, INC.               By:         Lyle Dickler      
Chief Financial Officer         DIRECTOR:                     Name:   Address:

   


4

--------------------------------------------------------------------------------